Case 2:19-cv-09457-JAK-AS Document 47 Filed 10/26/20 Page 1 of 2 Page ID #:578



 1                                                               JS-6
 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   BRIAN WHITAKER,                        No. 2:19-cv-09457-JAK (ASx)
13                   Plaintiff              ORDER RE JOINT
                                            STIPULATION FOR DISMISSAL
14       vs.                                (DKT. 46)
15   PARK & SECOND, LLC, JOYFUL
     PASTA INC., and DOES 1-10
16
                     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cv-09457-JAK-AS Document 47 Filed 10/26/20 Page 2 of 2 Page ID #:579
